NO. 12-15-00037-CV

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

                                                  §      APPEAL FROM THE 402ND
IN THE INTEREST OF A. B.,
                                                  §      JUDICIAL DISTRICT COURT
A CHILD
                                                  §      WOOD COUNTY, TEXAS

                                   MEMORANDUM OPINION
                                       PER CURIAM
       This appeal is being dismissed for want of prosecution. See TEX. R. APP. P. 42.3(b).
Appellant perfected her appeal on February 12, 2015.               Because this is a parental rights
termination case, we notified Appellant on February 13, 2015, that her brief would be due on
March 16, 2015. See TEX. R. JUD. ADMIN. 6.2(a) (requiring disposition of appeal in termination
case within 180 days of the date the notice of appeal is filed).
       When Appellant failed to file her brief by the due date, this court notified Appellant on
March 23, 2015, that the brief was past due. The notice warned that if no motion for extension of
time to file the brief was received by April 2, 2015, the appeal could be dismissed for want of
prosecution under Texas Rule of Appellate Procedure 38.8(a)(1). Further, the notice informed
Appellant that the motion for extension of time must contain a reasonable explanation for her
failure to file the brief and a showing that Appellee had not suffered material injury thereby. See
TEX. R. APP. P. 38.8(a)(1).
       On April 2, 2015, Appellant filed a motion requesting that the time for filing her brief be
extended to April 23, 2015. The court granted the motion on April 8, 2015. The court’s order
included a notice to Appellant that no further requests for extension would be entertained by the
court. Appellant was further warned that failure to file the brief by the extended deadline could
result in this case being referred to the court for dismissal. The deadline for filing the brief has
passed, and Appellant has not filed her brief. Accordingly, we dismiss the appeal for want of
prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b).
Opinion delivered April 30, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)




                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                            APRIL 30, 2015


                                         NO. 12-15-00037-CV


                            IN THE INTEREST OF A. B., A CHILD


                                Appeal from the 402nd District Court
                           of Wood County, Texas (Tr.Ct.No. 2014-096)

                       THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed.
                       It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of prosecution; and that this decision
be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.